DAVIDSON, Judge.
This is a conviction for selling whisky in a dry area; the punishment, a fine of $150 and 30 days in jail.
The undisputed evidence shows that the appellant acted as the agent of the purchaser in buying the whisky, rather than as the seller of the whisky, as alleged in the information.
Such facts do not warrant the conviction for selling whisky. Harris v. State, 155 Tex. Cr. R. 180, 233 S. W. 2d 123; Branch’s P. C., Sec. 1248.
The state’s attorney before this court confesses the insufficiency of the evidence to support the conviction, for the reason stated.
The j udgmerrfr of the trial court is reversed and the cause remanded.
Opinion;approved by the court.